AMENDED MEMORANDUM **
Richard J. Lester appeals the denial of his motion to correct the judgment entered following his conviction by jury trial for conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and finding no clear error, United States v. Dickie, 752 F.2d 1398, 1400 (9th Cir.1985) (per cu-riam), we affirm.
Lester contends that the district court’s oral pronouncement limited his sentence to the statutory minimum of 10 years, and asks that the written judgment be changed to reflect the court’s binding oral statement. A review of the record shows that the oral sentencing pronouncement and the written judgment both unambiguously imposed an incarceration period of 192 months. Because there is no discrepancy between the oral and written sentence, Lester’s contention fails. Cf United States v. Bergmann, 836 F.2d 1220, 1222 (9th Cir.1988) (holding that the unambiguous oral pronouncement controls when there is a direct conflict between it and the written judgment and commitment order).1
AFFIRMED.

 This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).


. All pending motions are denied as moot.